co Oo Ss DH UF Be WH PHO

NB hM BM BS 8B BD ORD ORDO i et
ao SN DN HO Ee WD PO SS CO CO HS KR nH BP BH DU SD

 

 

Case 2:20-cv-01321-RAJ-BAT Document 7-1 Filed 11/13/20 Page 1 of 2

BRIAN T. MORAN, United States Attorney

BRIAN C. KIPNIS, Assistant United States Attorney

United States Attorney’s Office
Western District of Washington
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271

Tel: (206) 553-7970; Fax: (206) 553-0882

E-mail: brian.kipnis@usdoj.gov

Attorneys for Federal Defendants

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION

NORTH CASCADES
CONSERVATION COUNCIL, et al,

Plaintiffs,
V.

U.S. FOREST SERVICE, ef al.;
Federal Defendants.

 

Case No. 2:20-cv-01321

CERTIFICATION OF
DEFENDANT U.S. FOREST
SERVICE’S ADMINISTRATIVE
RECORD

DECLARATION OF
DORI A. ABERNATHY

I, Dori A. Abernathy, pursuant to 28 U.S.C § 1746, declare as follows:

1. [am a Litigation and Freedom of Information Act/Privacy Act Support

Specialist for the U.S. Department of Agriculture, U.S. Forest Service. I have

been employed by the Forest Service in this role since August 2016.

2. Under my direction and oversight, the U.S. Forest Service compiled and

indexed the documents comprising three administrative records for the relevant

agency actions challenged by underlying the administrative tasks activities, and

Declaration of Dori A. Abernathy

 
oO Se Ss NH HH BRB WwW Be

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01321-RAJ-BAT Document 7-1 Filed 11/13/20 Page 2 of 2

constituent steps in which the agency engaged to decide to implement the South
Fork Stillaguamish Vegetation Project on the Mt, Baker-Snoqualmie National
Forest. The Administrative Records that will be served on the parties and
lodged with the Court have been compiled in an electronic searchable format
and will be indexed and filed separately on one thumb drive.

3. To the best of my knowledge and belief, the documents listed in the index are
the materials that were considered, either directly or indirectly, by the relevant
Forest Service officials in connection with the agency action at issue in this
action. In addition, each document in the record is a true and correct copy of an
original document located in Forest Service files. The documents comprising the
Administrative Records are documents bates numbered AR 00001 — AR 20318.

4. The Administrative Records that will be served on the parties and lodged with

the Court have been compiled in an electronic searchable format and will be
indexed and filed separately on one thumb drive.

I declare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge.
Executed on this / Zh ny of November 2020.

be L Lidl

DORI A. ABERNATHY/
Regional Litigation, FOIA, &
Privacy Act Support Specialist
U.S.D.A Forest Service
Pacific Northwest Region

Declaration of Dori A. Abernathy ~2-

 
